Case 1:16-cr-00207-SOM Document 164 Filed 10/08/20 Page 1 of 7   PageID #: 1833



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )         CR. NO. 16-00207 SOM
                                )         Civ. No. 20-00286 SOM-KJM
           Plaintiff,           )
                                )         ORDER REGARDING PRIVILEGE LOG
                                )
                                )
      vs.                       )
                                )
 WILLAIM CLARK TURNER,          )
                                )
           Defendant.           )
                                )
  _____________________________ )

                      ORDER REGARDING PRIVILEGE LOG

            This court has reviewed Defendant William Clark

 Turner’s recently filed Supplemental Filing and Privilege Log

 Related to the Government’s Request for a Waiver of Dr. Turner’s

 Attorney-Client Privilege.      Having conducted an in camera review

 of the nine documents Turner argues the Government should not be

 allowed to see, the court orders that the Government is entitled

 to see most of the nine documents.

            By way of background, the court notes that Turner has

 filed a petition seeking a writ of coram nobis.         Turner’s goal is

 to escape what he identifies as adverse collateral effects

 flowing from his conviction for having interfered with a flight

 attendant’s performance of her duties.1       Turner received a


      1
       The specific relief prayed for in the conclusion of
 Turner’s coram nobis petition is a new trial. See United States
 v. Turner, Cr. No. 16-00207 SOM, ECF No. 147 (all subsequent ECF
 references in this order are to documents in the electronic case
Case 1:16-cr-00207-SOM Document 164 Filed 10/08/20 Page 2 of 7    PageID #: 1834



 sentence of probation, which, at his request, this court later

 terminated early.    He says that the conviction has put his

 medical license in Texas at risk.        He complains that his trial

 attorney provided ineffective assistance of counsel.            In

 response, the Government is seeking an order from this court

 declaring that Turner has waived the attorney-client privilege.

 The Government has submitted a proposed order providing that

 Turner “has waived the attorney-client privilege that might

 otherwise apply to the communications between a defendant and his

 attorney, as to the issues raised in his petition.”         See ECF No.

 153-1 (emphasis added).

            Turner objects to the Government’s waiver request,

 arguing that the Government must provide more detail as to what

 it will seek so as to limit the waiver pursuant to Bittaker v.

 Woodford, 331 F.3d 715 (9th Cir. 2003).        In reading Turner’s

 objection, this court was uncertain precisely what detail Turner

 was arguing the law required from the Government.         Because the



 file in Cr. No. 16-00207, although the coram nobis petition is
 also filed in a companion civil case). This court has previously
 indicated to Turner that he might want to reconsider the form of
 relief he is seeking. See ECF No. 132. When a coram nobis
 petitioner has completed serving a criminal sentence, it seems
 odd for the petitioner to ask for a new trial, as opposed to
 asking for the prior conviction to be vacated. A new trial
 carries the risk of a new conviction and a new sentence, which
 could place the petitioner seeking a new trial in a worse
 position as a result of obtaining the very relief prayed for.
 Turner nevertheless appears committed to seeking a new trial, so
 the court will proceed with that in mind.

                                      2
Case 1:16-cr-00207-SOM Document 164 Filed 10/08/20 Page 3 of 7   PageID #: 1835



 Government does not know the content of any material covered by

 the attorney-client privilege, the court wondered whether Turner

 was asking the Government to identify each issue in Turner’s

 coram nobis petition.     The court wondered, for example, whether

 Turner would be satisfied if the Government repeated each

 sentence in the coram nobis petition and specifically asked for a

 waiver of the attorney-client privilege with respect to material

 relevant to each sentence.      The court did not see why this would

 be necessary or helpful.     In an attempt to make the issue

 concrete, the court turned to documents and asked Turner to

 identify specific documents that it might be claiming should be

 withheld from the Government.      In focusing on documents, this

 court was certainly not overlooking the availability of

 nondocumentary sources of information, such as interviews.

 Instead, the court’s hope was that the specificity and

 concreteness of documents would focus the discussion so that the

 court could better understand Turner’s concerns and create a

 record on which the court could rely for its eventual privilege

 ruling.   The court asked Turner to prepare a privilege log, to

 submit a memorandum explaining why any documents on the privilege

 log should be withheld from the Government, and to deliver such

 documents to the court for in camera review.

            Turner has submitted a privilege log and has delivered

 documents for in camera review.       In addition, Turner has


                                      3
Case 1:16-cr-00207-SOM Document 164 Filed 10/08/20 Page 4 of 7   PageID #: 1836



 submitted a memorandum, but not one limited to explaining why

 specific documents should be withheld.        Instead, Turner has

 included an extensive discussion emphasizing that his privilege

 concerns are not limited to documents and suggesting that the

 court require the Government to use formal means of discovery

 such as depositions, interrogatories, document requests, and a

 hearing so that Turner may object to what the Government might

 seek to learn.    Turner seems to want to prevent the Government

 from interviewing trial counsel out of the presence of the

 attorney now representing Turner.        Citing no authority

 prohibiting the Government from interviewing Turner’s trial

 counsel without Turner’s present counsel’s attendance, Turner

 argues that his proposals are consistent with Bittaker.

            The court does not read Bittaker as requiring the

 particular procedures Turner proposes, but, what is more

 important for purposes of this order, Turner’s most recent

 memorandum goes beyond what this court asked for.         Turner’s most

 recent memorandum is reminiscent of Turner’s repeated requests to

 file briefs longer than allowed by court rules.         That is, while

 the court recognizes that Turner’s counsel is zealously

 representing Turner, counsel may want to reconsider whether it is

 always productive to use briefing opportunities to present more

 than is expected, allowed, or requested.        For the present order,

 the court focuses only on the nine documents identified by


                                      4
Case 1:16-cr-00207-SOM Document 164 Filed 10/08/20 Page 5 of 7   PageID #: 1837



 Turner, leaving for later any consideration of other forms of

 information.

            Before turning to specific documents, the court makes

 one more general comment.      Although the Government has asked for

 an order relating to the attorney-client privilege, some of

 Turner’s concerns appear to relate to relevance rather than

 privilege issues.    The court therefore keeps both relevance and

 privilege in mind in making the present ruling.

            The Government is entitled to see the entirety of

 Exhibits 1, 2, 4, 8, and 9.      Although, given the nonsubstantive

 content of Exhibits 3, 5, 6, and 7, the court sees no prejudice

 to Turner if the Government were to see those documents, they do

 not appear relevant to the issues raised in the coram nobis

 petition and so may be withheld on relevance, rather than

 privilege, grounds.

            Exhibit 1:    The Government is entitled to material

 relating to anything that, independent of the conviction in this

 case, might or might not affect a licensing decision.           Turner is

 arguing that the conviction is affecting his ability to continue

 his Texas medical practice, and, to the extent anything else

 plays a potential role in that ability, Turner is not entitled to

 withhold that material while seeking coram nobis relief.

            Exhibit 2:    The court adopts for Exhibit 2 the

 reasoning stated for Exhibit 1.       In addition, Exhibit 2 involves


                                      5
Case 1:16-cr-00207-SOM Document 164 Filed 10/08/20 Page 6 of 7    PageID #: 1838



 material that a third party asked Turner to convey to his former

 attorney, and so does not appear to trigger privilege concerns.

            Exhibit 4:    The Government is entitled to material

 relating to Turner’s career opportunities in general, given

 Turner’s argument that this conviction is affecting his career.

 Also, the first few lines of Exhibit 4 are at least potentially

 relevant to whether any part of Turner’s alleged injury flows

 from something other than counsel’s actions.

            Exhibit 8:    Exhibit 8 includes material from a third

 party, and such material does not trigger a privilege protection.

 Moreover, for all of the reasons stated with respect to Exhibit

 4, the Government is entitled to see Exhibit 8.

            Exhibit 9:    For the reasons stated with respect to

 Exhibits 4 and 8, the Government is entitled to see Exhibit 9.

            Turner is directed to provide to the Government, no

 later than October 15, 2020, all documents it has agreed to give

 the Government if not previously produced, as well as documents

 identified in this order as subject to production.         The

 Government may file an optional reply memorandum in support of

 its request for an order declaring the attorney-client privilege

 waived.   The optional reply memorandum may address Turner’s

 concerns relating to interviews and matters other than documents.

 The deadline for the optional reply memorandum is October 22,

 2020.


                                      6
Case 1:16-cr-00207-SOM Document 164 Filed 10/08/20 Page 7 of 7    PageID #: 1839



             It is so ordered.

             DATED: Honolulu, Hawaii, October 08, 2020.



                               /s/ Susan Oki Mollway
                               Susan Oki Mollway
                               United States District Judge




 United States v. Turner, CR. NO. 16-00207 SOM; CIV. NO. 20-00286 SOM-KJM;
 ORDER REGARDING PRIVILEGE LOG




                                       7
